DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16, 18-27, 29-30 are pending.
3.	Figure 4 of the application illustrates the claimed invention.	

    PNG
    media_image1.png
    522
    830
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 21-22, 29 and 30 are rejected under 35 U.S.C. 102(2)(a) as being anticipated by SORIAGA et al. (US 2019/0230656 A1), refer to Provisional application No. 62/621,555, filed on Jan 24, 2018.
	Regarding claims 1, 21, 29 and 30, SORIAGA et al. disclose apparatus and method of wireless communication by a user equipment, comprising:
	receiving scheduling for at least one transport block to be transmitted across a plurality of slots;
	transmitting a first portion of encoded bits associated with the at least one transport block across at least one of the plurality of slots with a first set of transmissions parameters; and
	transmitting a second portion of the encoded bits associated with the at least one transport block across at least another one of the plurality of slots with a second set of transmission parameters.  ([0014]: “receiving a DMRS in each of a plurality of aggregated slots.  Each DMRS is associated with a repeated TB or a different TB in the slot.”, see figures 13 and 14);
	wherein the first set of transmission parameters includes at least one of at least one of . (“Determine, based on received signaling, whether the DMRS use a same precoder or a different precoder”, step 1110 of figure 11)
	


    PNG
    media_image2.png
    604
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    594
    693
    media_image3.png
    Greyscale

	Regarding claims 2 and 22, SORIAGA et al. disclose wherein receiving the scheduling comprises receiving a single downlink control message indicating the scheduling for the first portion of the encoded bits associated with the at least one transport block and the second portion of the encoded bits associated with the at least one of the transport blocks.
	([0009]: “receiving radio resource control (RRC) signaling providing the UE with a semi-static configuration for transmission/reception of a repeated transport block (TB) and/or a different TB in each of a plurality of aggregated slots.”)

	Regarding claim 3, SORIAGA et al. teach wherein receiving the scheduling comprises:
	receiving a first downlink control message indicating the scheduling for the first portion of the encoded bits associated with the at least one transport block via a first set of reception parameters; and
	receiving a second downlink control message indicating the scheduling for the second portion of the encoded bits associated with the at least one transport block via a second set of reception parameters.
	([0043]: “The method may include receiving a PBCH in a subframe, wherein at least one symbol period of the subframe comprises a CRS and a repetition of a portion of the PBCH, and decoding the PBCH.”

6.	Claim(s) 1-6, 10-14, 18-25, 29-30 are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Rico Alvarino et al. (US 2017/0006578 A1), refer to Provisional application No. 62/188,463, filed on July 2, 2015.
	Regarding claims 1, 21, 29 and 30, Rico Alvarino et al. disclose apparatus and method of wireless communication by a user equipment, comprising:
	receiving scheduling for at least one transport block to be transmitted across a plurality of slots ([0077]: “At step 505, base station 105-b may identify a PBCH and a CRS pattern associated with a first subframe.  In some cases, base station 105-b may identify that a PBCH is scheduled to be transmitted during the first subframe based at least in part on network scheduling.” [0118]: “For example, the base station communications module 1325 may coordinate scheduling for transmissions”);
	transmitting a first portion of encoded bits associated with the at least one transport block across at least one of the plurality of slots with a first set of transmissions parameters; and
	transmitting a second portion of the encoded bits associated with the at least one transport block across at least another one of the plurality of slots with a second set of transmission parameters,
	wherein the first set of transmission parameters includes at least one of at least one of .  (“Determine that the symbol available for PBCH includes a repeated portion of the PBCH based on the identified signal” step 1915 and “Decode the PBCH” step 1920.
	

    PNG
    media_image4.png
    836
    593
    media_image4.png
    Greyscale


	Claims 2 and 22, Rico Alvarino et al. disclose wherein receiving the scheduling comprises receiving a single downlink control message indicating the scheduling for the first portion of the encoded bits associated with at least one transport block and the second portion of the encoded bits associated with the at least one of the transport blocks.  ([0052]: “PDCCH carries downlink control information (DCI) in control channel elements (CCEs), which may consist of nine logically contiguous resource element groups (REGs), where each REG contains 4 resource elements (REs).  DCI includes information regarding DL scheduling assignments, UL resource grants, transmission scheme.”)

	Regarding claim 3, Rico Alvarino et al. teach wherein receiving the scheduling comprises:
	receiving a first downlink control message indicating the scheduling for the first portion of the encoded bits associated with the at least one transport block via a first set of reception parameters; and
	receiving a second downlink control message indicating the scheduling for the second portion of the encoded bits associated with the at least one transport block via a second set of reception parameters.  ([0052]: “PDCCH carries downlink control information (DCI) in control channel elements (CCEs), which may consist of nine logical contiguous resource element groups (REGs), where each REG contains 4 resource elements (REs).  DCI includes information regarding DL scheduling assignments.”)

	Regarding claims 4, 20-21 and 23, Rico Alvarino et al. disclose wherein transmitting the first portion of the encoded bits associated with the at least one transport block and transmitting the second portion of the encoded bits associated with the at least one transport block comprises:
	mapping first resources for the first portion of the encoded bits across the at least one of the plurality of slots;
	mapping second resources for the second portion of the encoded bits across the at least other one of the plurality of slots; and
	transmitting the first portion of the encoded bits via the first resources and the second portion of the encoded bits via the second resources.

    PNG
    media_image4.png
    836
    593
    media_image4.png
    Greyscale


	Regarding claims 5, 24 and 25, wherein the second resources are arranged sequentially with the first resources. ([0060]: “In each radio frame 210, base station 105-a may transmit a first PBCH 215-a in a first subframe (e.g., SF0) and a second PBCH 215-b in a second subframe (e.g., SF5) for TDD or SF9 for FDD).”

    PNG
    media_image5.png
    436
    874
    media_image5.png
    Greyscale

Regarding claim 6, wherein the second resources are interleaved with the first resources in a sequence of resources. (see figure 3).

    PNG
    media_image6.png
    689
    1078
    media_image6.png
    Greyscale

Regarding claim 10, wherein: the scheduling indicates at least one redundancy version for the first portion of the encoded bits and the second portion of the encoded bits, and the at least one redundancy version is associated with at least one redundancy version sequence; and
transmitting the first portion of the encoded bits and the second portion of the encoded bits comprises transmitting the first portion of the encoded bits and the second portion of the encoded bits based at least in part on the at least one redundancy version and the at least one redundancy version sequence.  ([0041]: “Repetitions of portions of the PBCH in the subsequent subframe may be similarly or differently mapped to available resources in the subsequent subframe.  As discussed below, mapping of PBCC and a repetition of subframes may vary, depending on whether a frame is time-division duplexing (TDD) frame type or frequency-division duplexing (FDD) frame type.”)

Regarding claims 11 and 12, wherein the at least one redundancy version sequence comprises a first redundancy version sequence for the first portion of the encoded bits and a second redundancy version sequence for the second portion of the encoded bits; and the first redundancy version sequence is different from the second redundancy version sequence.  ([0018]: “the first subframe comprises subframe 0 (SF0) of the TDD frame and the second subframe comprises subframes 5 (SF5) of the TDD frame.  or alternatively, in some examples the frame comprises a frequency division duplex (FDD) frame.”), ([0050]: “Carriers may transmit bidirectional communications using frequency division duplex (FDD) (e.g., using paired spectrum resources) or time division duplex (TDD) operation (e.g., using unpaired spectrum resources).  Frame structure for FDD (e.g., frame structure type 1) and TDD (e.g., frame structure type 2)”.

Regarding claim 18, Rico Alvarion et al. teach wherein transmitting the first portion of the encoded bits comprises transmitting the first portion of the encoded bits to a first transmission-reception point (TRP); and 
transmitting the second portion of the encoded bits comprises transmitting the second portion of the encoded bits to a second TRP, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to transmit the first portion of the encoded bits and the second portion of the encoded bits to different TRP.

    PNG
    media_image7.png
    522
    882
    media_image7.png
    Greyscale

Regarding claim 19, wherein a single transport block includes the first portion of the encoded bits and the second portion of the encoded bits.  See figure 2, ([0060]: “In each radio frame 210, base station 105-a may transmit a first PBCH 215-a in a first subframe (e.g., SF0) and a second PBCH 215-b in a second subframe (e.g., SF5 for TDD or SF9 for FDD).
Allowable Subject Matter
7.	Claims 7-9, 13-16, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412